        Case 1:17-cv-02989-AT Document 337 Filed 10/26/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DONNA CURLING, et al.,                   :
                                         :
                                         :
       Plaintiffs,                       :
                                         :
v.                                       :      CIVIL ACTION NO.
                                         :      1:17-CV-2989-AT
BRIAN KEMP, et al.,                      :
                                         :
                                         :
       Defendants.                       :


                                    ORDER

      On October 23, 2018, the Court entered an Order staying this case pending

Defendants’ appeal of the Order denying their Motion to Dismiss based on

Eleventh Amendment and legislative immunity.          Accordingly, the Court

ADMINISTRATIVELY CLOSES this case pending the outcome of the appeal in

the Eleventh Circuit Court of Appeals.

       IT IS SO ORDERED this 26th day of October, 2018.



                                     ___________________________
                                     AMY TOTENBERG
                                     UNITED STATES DISTRICT JUDGE
